Citation Nr: 1034280	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 
the provisions of United States Code, Title 38, Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to April 
1969.  The appellant is his surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  The Veteran's Certificate of Death lists the immediate cause 
of death as carcinomatosis due to (or as a consequence of) 
carcinoma of tonsil with adenocarcinoma prostate/bone metastasis 
as other significant conditions contributing to death, but not 
resulting in the underlying cause.

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; exposure to herbicides is presumed.

4.  Squamous cell carcinoma of the tonsil was not manifest until 
more than 30 years following the Veteran's separation from 
service; however, the most persuasive medical opinion of record 
weighs in favor of a finding that the Veteran's death from 
carcinomatosis was the result of in-service exposure to 
herbicides.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2009).

2.  The criteria for entitlement to basic eligibility for DEA are 
met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.807, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

II.  Service Connection Claim

The appellant contends that the Veteran's cancer of the tongue 
and tonsil was the result of exposure to Agent Orange.  She also 
contends that the Veteran had prostate cancer that was a 
contributing factor to his death.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312(a) (2009).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2009).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2009).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected are 
the same standards and criteria employed for determining whether 
a disability is service connected generally, i.e., while the 
veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues 
involved in a claim for Dependency and Indemnity Compensation 
[DIC] are decided without regard to any prior disposition of 
those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 
(2009).

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2009).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2009); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Certain diseases associated with exposure to herbicide agents may 
be presumed to have been incurred in service even though there is 
no evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) (2009) are met.  The list of diseases 
that are presumed to be service-connected based on herbicide 
exposure in Vietnam are included in 38 C.F.R. § 3.309(e).  The 
Board notes that effective August 31, 2010, VA has amended 38 
C.F.R. § 3.309(e) to include additional diseases that are 
presumed to be service-connected based on herbicide exposure.  
The Veteran's cancers are not included in those additional 
diseases.  See Diseases Associated with Exposure to Certain 
Herbicide Agents (Hairy Cell Leukemia and other Chronic B-Cell 
Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 
Fed. Reg. at 53,202 (August 31, 2010) (to be codified at 
38 C.F.R. § 3.309(e).

The Board notes that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,395 (June 12, 2007).  This presumption is expressly noted 
not to apply to oral, nasal, and pharyngeal cancers based upon a 
finding that the evidence as to an association between these 
cancers and exposure to herbicides was inadequate or 
insufficient.  

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 
3.309(e) (2009).  A Veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.307(a)(6)(iii); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
VA has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United State Court of 
Appeals for the Federal Circuit has clearly held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty in 
order to be entitled to a presumption of herbicide exposure and 
service connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), however, has held that even though a 
disease is not included on the list of presumptive diseases a 
nexus between the disease and service may nevertheless be 
established on the basis of direct service connection.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of 
presumptive service connection for a condition based on exposure 
to Agent Orange presupposes that it is possible for medical 
evidence to prove such a link before the National Academy of 
Sciences recognizes a positive association.").  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nevertheless 
be established by evidence demonstrating that the disease was in 
fact "incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Board notes that it cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Thus, the resolution of this claim is dependent upon the medical 
opinions of record.

In this case, a report from the National Personnel Records Center 
(NPRC) confirms that the Veteran was stationed in the Republic of 
Vietnam from 1968 to 1969; accordingly, exposure to herbicides is 
conceded.  

Post-service treatment records indicate that the Veteran had been 
diagnosed with probable head and neck cancer with his history of 
smoking and cervical adenopathy in December 2004.  Biopsies in 
January 2005 confirmed a diagnosis of squamous cell carcinoma of 
the base of the tongue/left tonsil.  The Veteran's VA treatment 
records dated through September 2006 showed his smoking and 
alcohol abuse history.  

The Veteran was afforded a VA examination in May 2005.  The 
Veteran reported a smoking history since the age of 21 of a pack 
per day and was currently down to about four per day.  The 
examiner noted that the Veteran was exposed to Agent Orange, but 
opined that the Veteran's cancer was most likely not due to Agent 
Orange, but was more due to the combination of his smoking and 
alcohol consumption.  No rationale for the opinion was provided, 
nor is there any indication that the Veteran's treatment records 
were reviewed.  The examiner was not an oncologist, but was a 
chief of oral and maxillofacial surgery.  

A record dated in September 2006 shows that the Veteran was 
diagnosed with metastatic squamous cell carcinoma.  

The Veteran died in November 2006.  The cause of death shown on 
the Certificate of Death was carcinomatosis due to (or as a 
consequence of) carcinoma of tonsil.  An amended Certificate of 
Death in February 2008 added adenocarcinoma prostate/bone 
metastasis as other significant conditions contributing to death, 
but not resulting in the underlying cause.  At the time of his 
death, service connection was not in effect for any disabilities.  

A letter from the Veteran's VA staff oncologist, B.P., M.D., 
received in March 2007 indicates that the Veteran was diagnosed 
with squamous cell tonsillar cancer that metastasized to his 
bones.  He opined that tonsillar cancer was a cancer of the upper 
aero-digestive tract.  He further opined that there was a known 
relationship between malignancies of the upper aero-digestive 
tract and Agent Orange exposure.  Dr. B.P. explained that the 
aero-digestive tract referred to organs that make up the tissues 
and organs of the upper respiratory tract and upper part of the 
digestive tract.  The aero-digestive tract was subjected to 
disease and disease symptoms that affected the system as a whole, 
not just an individual part.  Thus, carcinogens that affected the 
larynx, trachea, bronchus, and lungs also affected the oral 
cavity and the oral pharynx.  As the tonsil was located in the 
oral pharynx, it would clearly indicate that there was a 
connection between Agent Orange exposure and the Veteran's 
tonsillar cancer.  

A follow-up letter from Dr. D.B. received in April 2007 indicates 
that the aero-digestive tract included the tongue, among other 
tissues and organs.  A letter from another VA physician, C.H., 
M.D., received in April 2007 indicates that the Veteran's bone 
cancer was likely metastasis from his lungs.  

A letter from M.H., M.D. received in November 2008 shows that it 
was his opinion that more likely than not, the Veteran's squamous 
cell carcinoma of the tongue was responsible for the Veteran's 
death.  He further opined that it was also more likely than not 
that if laryngeal carcinoma and cancer of the trachea were 
presumptively related to Agent Orange exposure, then carcinoma of 
the tongue was also related to Agent Orange exposure.  Dr. M.H. 
noted the Veteran's history of tobacco abuse for over 30 years 
and alcohol abuse without quantitation.  No rationale for the 
opinions were provided.

A VA medical opinion was obtained in April 2009.  The Veteran's 
claims file was reviewed.  The examiner opined that the primary 
cite of the Veteran's cancer was carcinoma of base of tongue with 
extension to tonsil.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-449 (2000).  The Court has expressly declined 
to adopt a 'treating physician rule' which would afford greater 
weight to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri, at 471-72.

Having reviewed the evidence opinions, the Board concludes that 
the preponderance of the probative evidence shows that the 
Veteran's cancer was caused by his in-service exposure to Agent 
Orange.  This etiology for the Veteran's cancer was shared by VA 
and private physicians, including Dr. B.P., a VA oncologist.  

As discussed above, Dr. B.P opined in support of the appellant's 
claim that as the tonsil was located in the oral pharynx, it 
would clearly indicate that there was a connection between Agent 
Orange exposure and the Veteran's tonsillar cancer.  He provided 
a well-reasoned and thorough rationale for his conclusion.  
Moreover, even though the Veteran's VA records, including those 
signed by Dr. B.P., documented the Veteran's smoking and alcohol 
history it was found that the Veteran's cancer was the result of 
Agent Orange exposure and not due to alcohol or tobacco use.  
There is no indication that the opinion was provided based upon 
inaccurate factual or scientific findings.

Compared to Dr. B.P.'s opinion, the December 2004 private 
treatment record appears to indicate that the Veteran's cancer 
was related to his history of smoking; however, no rationale for 
that etiology was provided, nor does it take into consideration 
the Veteran's exposure to Agent Orange.  Additionally, the May 
2005 examiner opined that the Veteran's cancer was most likely 
not due to Agent Orange, but was more due to the combination of 
his smoking and alcohol consumption.  No rationale for that 
opinion was provided, however, and that examiner was not an 
oncologist.  Additionally, as noted above, Dr. B.P. still 
rendered a positive nexus opinion to Agent Orange exposure 
although he was aware of the Veteran's history of tobacco and 
alcohol use.  

As discussed, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  See Rucker, 10 Vet. App. 67.  Here, the Board 
finds the positive nexus opinion from Dr. B.P. was based upon a 
thorough rationale, was provided by a medical specialist in the 
pertinent field of oncology, and adequately considered the 
Veteran's relevant medical history.  The Board thus finds Dr. 
B.P. was highly qualified to opine as to the etiology of the 
Veteran's squamous cell tonsillar cancer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board finds that probative evidence of record 
indicates an etiological relationship between the Veteran's in-
service exposure to Agent Orange and his squamous cell tonsillar 
cancer.  Therefore, resolving reasonable doubt in favor of the 
appellant, the Board finds that a grant of service connection for 
the cause of the Veteran's death is warranted.

III.  DEA

DEA allowance may be paid to a surviving spouse or child of a 
veteran who was discharged from service under conditions other 
than dishonorable and died of a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 
21.3021.

The Veteran received an honorable discharge from active military 
service, and it has now been established that he died as a result 
of a service-connected disability.  Accordingly, basic 
eligibility for DEA is established.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.

Entitlement to DEA is granted.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


